DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fulford et al. (2021/0020435).
	As for claim 1, Fulford in a method for tuning stress transition of films on a substrate discloses/suggests the following:  a method for managing semiconductor wafer stress (abstract; paragraph 0105:  lines 1-6: substrate being a wafer; Figs. 1-15A), the method comprising:
forming a first stress layer on and in contact with a backside of a semiconductor wafer (paragraph 0018; 0067; Fig. 7-11: 110, 120; Fig. 12A: 1201 and 1203; Fig. 13A: 1301 and 1303; Fig. 14A: 1401 and 1403; Fig. 15A: 1501 and 1503), the first stress layer exerting a first stress on the semiconductor wafer (Figs. 7-11, 12A, 13A, 14A, 15A:  120, 1203, 1303, 1403, 1503: tensile), wherein the backside is opposite to a front side of the semiconductor wafer on which semiconductor device features are fabricated (paragraphs 0018 and 0067); and forming a second stress layer on and in contact with the first stress layer (Fig. 11: 140 on 120; Fig. 13A: 1302 on 1303; Fig. 14A: 1402 on 1403; Fig. 15A: 1502 on 1503), the second
stress layer exerting a second stress on the semiconductor wafer (Figs. 11, 13A, 14A, 15A:  140, 1302, 1402, 1502: compressive), wherein the first stress and the second stress form a backside stress on the semiconductor wafer (paragraphs 0018 and 0067; Figs. 11: 140 and 120, 13A: 1302 and 1303, 14A; 1402 and 1403, 15A: 1502 and 1503) , and where the second stress is
opposite to the first stress (Figs. 13A-15A:  compressive stress is opposite to tensile stress).
	As for claim 16, Fulford in a method for tuning stress transition of films on a substrate discloses/suggests the following a semiconductor structure comprising: a semiconductor wafer (paragraph 0105:  lines 1-6: substrate being a wafer; Figs. 11, 13A-15A); a first stress layer disposed on and in contact with a backside of the semiconductor wafer (paragraph 0018; 0067; Fig. 11: 110, 120; Fig. 12A: 1201 and 1203; Fig. 13A: 1301 and 1303; Fig. 14A: 1401 and 1403; Fig. 15A: 1501 and 1503), the first stress layer exerting a first stress on the semiconductor wafer (Figs. 11, 12A, 13A, 14A, 15A:  120, 1203, 1303, 1403, 1503: tensile), wherein the backside is
opposite to a front side of the semiconductor wafer on which semiconductor device features are
fabricated (paragraphs 0018 and 0067); and a second stress layer on and in contact with the first stress layer (Fig. 11: 140 on 120; Fig. 13A: 1302 on 1303; Fig. 14A: 1402 on 1403; Fig. 15A: 1502 on 1503), the second stress layer exerting a second stress on the semiconductor wafer (Figs. 11, 13A, 14A, 15A:  140, 1302, 1402, 1502: compressive), wherein the first stress and the second stress form a backside stress on the semiconductor wafer (paragraphs 0018 and 0067; Figs. 11: 140 and 120, 13A: 1302 and 1303, 14A; 1402 and 1403, 15A: 1502 and 1503) , and where the second stress is opposite to the first stress (Figs. 13A-15A:  compressive stress is opposite to tensile stress).
	As for claim 19, Fulford discloses/suggests everything as above (see claim 16).  In addition, he discloses/suggests wherein the first stress is a tensile stress and the second stress is a compressive stress (Figs. 11, 12A, 13A, 14A, 15A:  120, 1203, 1303, 1403, 1503: tensile; Figs. 11, 13A, 14A, 15A:  140, 1302, 1402, 1502: compressive).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2, 3,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (2021/0020435).
	As for claim 2, Fulford discloses/suggests everything as above (see claim 1).  Fulford does not explicitly state determining that one or more features have been formed on the front side of the semiconductor wafer; and determining a front side stress exerted on the semiconductor wafer by the one or more features.  Nevertheless, he mentions that features have been formed on the front side (paragraphs 0018 and 0067) and refers to measuring bow to determine height deviation relating to internal stresses at specific locations on the substrate which should be corrected (paragraph 0060).  And Fulford mentions that the two different stress layers are used to yield better stress control for wafer bow removal/correction (paragraph 0086 and 0088).
	Therefore, it would be obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to determine that one or more features have been formed on the front side of the semiconductor wafer; and determine a front side stress exerted on the semiconductor wafer by the one or more features in order to determine the topology of the stress layers to be placed on the backside to correct or remove the determined wafer bow.
	As for claim 3, Fulford discloses/suggests everything as above (see claim 2).  In addition, he at least suggests determining that the front side stress fails to exceed a stress threshold; and in response to the front side stress failing to exceed the stress threshold, maintaining the first stress layer and the second stress layer in their current state (paragraphs 0086 and 0088:  the stress layers adequately control stress by removing correcting wafer bow demonstrating no need to adjust either of the two stress layers to compensate more for bow).
	As for claim 20, Fulford discloses/suggests everything as above (see claim 16).  Fulford does not explicitly refer to the previous embodiments stated (see claim 16) as wherein the first stress is a compressive stress and the second stress is a tensile stress.  Nevertheless, he refers to the stress layers controlling stress by removing/correcting wafer bow (paragraphs 0086 and 0088).  And he mentions that other embodiments may have the first stress be compressive and the second stress be tensile (paragraph 0026).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the first stress be a compressive stress and the second stress be a tensile stress when dealing with particular unevenness and bow of the wafer front surface wherein those particular combinations will remove or correct the bow and unevenness.

6.	Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fulford et al. (2021/0020435) in view of Jeng et al. (2007/267724).
As for claims 8, 9, 17, and 18, Fulford discloses/suggests everything as above (see claims 1 and 16).  He is silent concerning wherein forming the first stress layer comprises:

forming the first stress layer on and in contact with the backside of the semiconductor
wafer in its entirety (claims 8 and 17) and wherein forming the first stress layer comprises:
forming the first stress layer only on and circumscribing an outer edge of the semiconductor wafer (claims 9 and 18).  Nevertheless, Jeng in an integrated circuit having stress tuning layer and methods of manufacturing same teaches having a stress layer on the entirety of the backside (Fig. 3a: 18 and 12) and circumscribed around the edge (Fig. 3b: outer ring 18; paragraph 0037).  Therefore, it would be obvious to one of ordinary skill in the art to at least try to have formation of the first stress layer comprises: forming the first stress layer on and in contact with the backside of the semiconductor wafer in its entirety (claims 8 and 17) and wherein forming the first stress layer comprises: forming the first stress layer only on and circumscribing an outer edge of the semiconductor wafer (claims 9 and 18) in order to counteract stress on the entire front side of the wafer as to correct warpage/bow as well as to have it as an outer annular ring when processes on the front cause concentric stresses on the wafer surface to correct for the particular stress distribution on the front.
Allowable Subject Matter
7.	Claims 10-15 appear to be allowed.
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.


Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886